DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 8/11/2021 is acknowledged.
Claims 7-11 and 21-29 are withdrawn.

Priority
The present application does not claim for foreign priority. 
The application has a provisional application 62/556,005 filed on 9/8/2017, 62/564,897 filed on 9/28/2017, 62/587,248 filed on 11/16/2017, and 62/616,009 filed on 1/11/2018. 
This application is a national stage of International Application No. PCT/US2018/049879 filed on 9/7/2018.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 6/17/2020 and 5/11/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Election/Restrictions
Applicant’s election without traverse of Group 1 drawn to Claims 1-6 in the reply filed on 8/11/2021 is acknowledged.

Claim Objections
Claim 3 is objected to because of the following informalities:
In claim 3, it is suggested to replace “after ‘1’ symbols” (line 2) with “after one symbol” for grammatical correctness and for clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claim 5:
not disclosed in the specification. For the examination purpose only, it is interpreted as best understood.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 3:
Claim 3 recites “the transmitted configured contention-based PRACH resource occurs after ‘1’ symbols” (lines 1-2). It is unclear when exactly the transmitted configured contention-based PRACH resource occurs without any timing reference. Paragraph [0212] discloses that the timing of transmitting the PRACH preamble may be configured after 1 symbol with the reception of DCI at a time slot. It is suggested to replace “wherein the transmitted configured contention-based PRACH resource occurs after ‘1’ symbols” with “wherein the transmitting the RA preamble including the configured contention-based PRACH resource occurs after one symbol following the reception of DCI”. . For 

Regarding claim 5:
Claim 5 recites “a secondary synchronization broadcast (SSB)” (line 2). It is unclear what the “a secondary synchronization broadcast (SSB)” refers to. For examination purpose only, it is interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2019/0045571 A1, hereinafter Wu) in view of Raparthy et al. (US 9,019,823 B1, hereinafter Raparthy).

It is noted that the corresponding citation from Wu to the rejection of the claims is supported by Provisional Application US 62/541,796 to which Wu claims the priority, and which has been filed on Aug. 7, 2017. Thus, Wu was effectively filed before the effective filing date of the claimed invention.

Regarding claim 1:
	Wu teaches an apparatus (see, Wu: Fig. 2, Communication Device 20, support is found in Fig. 2 and para. [0009] of 62/541,796) comprising: 
a non-transitory memory (see, Wu: Fig. 2, Storage unit 210) including instructions stored thereon (see, Wu: Fig. 2, Program code 214) for re-establishing a remote radio control (RRC) connection with a base station (see, Wu: Abstract and para. [0007], support is found in para. [0001] of 62/541,796); and 
a processor (see, Wu: Fig. 2, Processing means 200), operably coupled to the non-transitory memory, capable of executing the instructions of: 
determining a radio link failure has occurred between a first bandwidth part (BWP) of the apparatus tuned to a base station (see, Wu: Fig. 5, Step 410, “UE detects a RLF on a second DL BWP of the at least one second BWP when communicating with first BS according to the BWP configuration”, supported is found in para. [0059 - 0060] of 62/541,796. Here, the second BWP in Wu is considered as the first BWP in the instant claim.); 
initiating a random access (RA) procedure (see, Wu: Fig. 5, Step 412, “UE stops communicating with first BS vial all of the second BWP and performs a RRC connection reestablishment procedure with first BS”, supported is found in para. [0061] of 62/541,796. Para. [0060], “In response to the RLF, the UE may initiate a RRC connection reestablishment procedure”, support is found in para. [0045] of 62/541,796); 
(see, Wu: para. [0052] [0054], the UE may determine to use the first RACH resources instead of the second RACH resources, or vice versa, based on a signal strength of the first or the second SS block (or CSI-RS) measured/received by the UE and the RA preamble may be selected from a plurality of RA preambles configured in the first RACH configuration … broadcast by the first BS on the second DL BWP, support is found in para. [0037] [0039] of 62/541,796); 
transmitting a RA preamble to the base station (see, Wu: para. [0060], “In the RA, the UE transmits a RA preamble in the first UL BWP (e.g., to the first BS)”, support is found in para. [0045] of 62/541,796);
receiving a RA response from the base station (see, Wu: para. [0060], “In the RA, the UE … receives a random access response (RAR) in the first DL BWP (e.g., from the first BS)”, support is found in para. [0045] of 62/541,796); and 
tuning the apparatus to an active BWP configured by the base station (see, Wu: Fig. 5, Step 412, “UE … performs a RRC connection reestablishment procedure with first BS via the first UL BWP and the first DL BWP, in response to the RLF”, supported is found in para. [0061] of 62/541,796. Para. [0060], “Then the UE may transmit a RRC Connection reestablishment Request message in the first UL BWP (e.g., to the first BS) and receive a RRC Connection Reestablishment message in the first DL BWP (e.g., from the first BS), support is found in para. [0045] of 62/541,796. Therefore, the UE tunes to an active BWP configured by the base station (in this case, retuning the BWP from the second UL BWP to the first UL BWP).).
Wu is silent whether the RA preamble includes a configured contention-based PRACH resource. However, it is well-known to one or ordinary skill in the art that a contention-based random access procedure is used when a connection re-establishment is required (such as in response to a RLF or a handover). Although the reference of Wu is sufficient for the rejection of the claim, another reference (Raparthy) is applied in the current rejection for further clarity of the record. 
In the same field of endeavor, Raparthy teaches wherein the RA preamble includes a configured contention-based PRACH resource (see, Raparthy: col. 3, lines 6-46. A random access procedure can be contention based or non-contention based. In a contention based random access procedure, a wireless device typically sends a channel request comprising a random access preamble over a randomly selected random access channel (RACH). “A contention based random access procedure can be used when, for example, a wireless device is handed over from one access node to another access node, when a wireless device exits an idle mode and attempts to re-establish communication with an access node, when a wireless device temporarily loses communication with an access node and attempts to re-establish communication, when data is available to be transmitted from the wireless device to the access node, or vice versa, and the like.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Wu alone or in combination of the teachings of Raparthy in order for a wireless device (UE) to attempt to re-establish communication with an access node when the wireless device temporarily loses communication with an access node, such as RLF (see, Raparthy: col. 3, lines 37-46). 

Regarding claim 4:
As discussed above, Wu in view of Raparthy teaches all limitations in claim 1.
	Wu further teaches wherein the processor is further configured to execute the instructions of updating a bandwidth of the apparatus from the first BWP to a second BWP including the configured PRACH resource (see, Wu: para. [0076], “The UE stops communicating with the first BS via all of at least one second BWP” (in this case, first BWP) “and performs a RRC connection reestablishment procedure with the first BS via the first UL BWP and the thirst DL BWP” (in this case, second BWP including the RACH resources for initiating a RA) and thus executing an updating bandwidth of the apparatus from the second BWP to the first BWP, or vice versa.). The use of contention-based RACH resource is taught by Raparthy for connection re-establishment as discussed above (see, Raparthy: col. 3, lines 37-46).

Regarding claim 5:
As discussed above, Wu in view of Raparthy teaches all limitations in claim 1.
	Wu further teaches wherein the transmitted configured PRACH resource is associated with a secondary synchronization broadcast (SSB) (see, Wu: Fig. 3, para. [0022-0026], support is found in para. [0011] of 62/541,796. Para. [0052], “the first RACH configuration may include second RACH resources and a second association configuration associating the second RACH resources to a second SS block or a second CSI-RS transmitted on the second DL BWP”, support is found in para. [0037] of 62/541,796. Para. [0054], “the second RA preamble may be configured in the first RACH configuration and associated to the second RACH resources and/or the second SS block (or the second CSI-RS)”, support is found in para. [0039] of 62/541,796.). The use of contention-based RACH resource is taught by Raparthy for connection re-establishment as discussed above (see, Raparthy: col. 3, lines 37-46). 

Regarding claim 6:
As discussed above, Wu in view of Raparthy teaches all limitations in claim 1.
	Wu further teaches wherein the instructions are performed by the apparatus in a new radio network (see, Wu: Fig. 1 and para. [0018] [0027], “In Fig. 1, the network and the communication devices are simply utilized for illustration the structure of the wireless communication system 10. … In one example, one of the at least one RAN may be a new radio (NR) or next generation (NG) RAN (or called 5G RAN)”, support is found in para. [0007] of 62/541,796).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Raparthy further in view of Rune et al. (US 2017/0135134 A1, hereinafter Rune).

Regarding claim 2:
As discussed above, Wu in view of Raparthy teaches all limitations in claim 1.
	Wu in view of Raparthy does not explicitly teach wherein the processor is further configured to execute the instructions of receiving a request from the base station to initiate contention-free random access based upon expiration of an alignment timer.
In the same field of endeavor, Rune teaches wherein the processor is further configured to execute the instructions of receiving a request from the base station to initiate contention-free random access based upon expiration of an alignment timer (see, Rune: para. [0144], “The wireless device 103 is further configured to receive an indicator of a contention-free RA preamble from the radio network node 101”; para. [0147], “The wireless device 103 may also be further configured to initiate RA in the cell using the contention-free RA preamble … The wireless device 103 may be configured to initiate the RA if a timing advance timer of the wireless device 103 has expired.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in combination of Raparthy to include the teachings of Rune in order to eliminate the risk of collisions by using dedicated RA preambles, also called contention-free RA preambles (see, Rune: para. [0049]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Raparthy further in view of Papasakellariou (US 2017/0367046 A1, hereinafter Papasakellariou).

It is noted that the corresponding citation from Papasakellariou to the rejection of the claims is supported by Provisional Application US 62/472,088 to which Papasakellariou claims the priority, and which has been filed on Mar. 16, 2017. Thus, Papasakellariou was effectively filed before the effective filing date of the claimed invention.

Regarding claim 3: 
As discussed above, Wu in view of Raparthy teaches all limitations in claim 1.
Wu in view of Raparthy does not explicitly teach wherein the transmitted configured PRACH resource occurs after ‘1’ symbols.	

In the same field of endeavor, Papasakellariou teaches wherein the transmitted configured PRACH resource occurs after ‘1’ symbols (see, Papasakellariou: para. [0245] “in order to provide to a UE a time for RF retuning without compromising a spectral efficiency for a system operation, a slot symbol immediately after a last slot symbol used for PDCCH transmissions can be a GP symbol for the UE followed by one or more symbols used for PUCCH transmissions prior to remaining slot symbols used for PDSCH transmissions.”, support is found in page 44, lines 3-6 of 62/472,088). The use of contention-based RACH resource is taught by Raparthy for connection re-establishment as discussed above (see, Raparthy: col. 3, lines 37-46).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in combination of Raparthy to include the teachings of Papasakellariou in order to use one or more symbols to provide to a UE a time for RF retuning without compromising a spectral efficiency for a system operation (see, Papasakellariou: para. [0245]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y./Examiner, Art Unit 2471     

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471